

 S179 ENR: To designate the facility of the United States Postal Service located at 14 3rd Avenue, NW, in Chisholm, Minnesota, as the “James L. Oberstar Memorial Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 179IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 14 3rd Avenue, NW, in
 Chisholm, Minnesota, as the James L. Oberstar Memorial Post Office Building.1.James L. Oberstar Memorial Post Office Building(a)DesignationThe facility of the United States Postal Service located at 14 3rd Avenue, NW, in Chisholm, Minnesota, shall be known and designated as the James L. Oberstar Memorial Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the James L. Oberstar Memorial Post Office Building.Speaker of the House of RepresentativesVice President of the United States and President of the Senate